Citation Nr: 1742587	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2. Entitlement to a rating in excess of 20 percent for bladder dysfunction.

3. Entitltment to a rating in excess of 10 percent for bowel dysfunction. 

4. Entitlement to a rating in excess of 10 percent for right lower extremity disability. 

5. Entitlement to a compensable rating for erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2000 to August 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO), which assigned an initial 10 percent rating for back strain.  During the pendency of the claim, the rating for the Veteran's back strain was increased to 20 percent in a May 2012 rating decision.  Additionally, that decision also service-connected the above-listed disabilities, secondary to the Veteran's back strain.  

A hearing was held in November 2013 by a Veteran's Law Judge (VLJ).  A transcript of that hearing is associated with the record.  Because that VLJ is no longer with the Board, the Veteran was offered another hearing to be conducted by the undersigned in June 2017.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707, 20.717.  He was notified that if he did not respond within 30 days, the Board would assume that he did not desire another hearing and the Board would proceed to adjudicate the claim on appeal.  The Veteran did not respond within 30 days so the Board will proceed to adjudicate the claim.  

This case was previously remanded for additional development in April 2014 and June 2016.  It has since been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.  In the June 2016 remand, the Board remanded the claims for a new VA examination after noting that the previous September 2014 VA examination had several inconsistencies.  While previous examinations had noted flare-ups of back pain, the September 2014 examination did not.  

Pursuant to the June 2016 remand, the RO attempted to schedule an examination on November 25, 2016.  But the examination request notes that the exam was "requested at [a] different location" and that the "Veteran would not like to be seen at this time."  There were no other documented attempts to schedule the Veteran an examination.

Because it appears that the Veteran still intended to have a VA examination, perhaps simply at another time or location, the RO should attempt to schedule the Veteran another examination.  To date, the Veteran has not missed a scheduled examination.  

The Board also notes that the September 2014 VA examination is not compliant with Correia, as there was no assessment of passive motion, weight-bearing motion, or non-weight-bearing motion.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016) (noting that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  A new VA examination will need to address these insufficiencies. 

The issues of bladder dysfunction, bowel dysfunction, right lower extremity disability, and erectile dysfunction are secondary to the Veteran's back disability and are inextricably intertwined with the issue of increased rating for lumbosacral strain.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Evaluation of those issues is contingent upon the new VA back examination.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for an appropriate examination of the Veteran to assess the current severity of his service-connected back disability and associated neurological impairment.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed. 

Range of motion studies should include active AND passive motion and weight-bearing AND non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

The examiner should note, to the extent possible, any additional limitation of motion during flare-ups or on repeated use. IF THE VETERAN IS NOT EXPERIENCING A FLARE UP AT THE TIME OF THE EXAMINATION, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information.

The examiner should note all symptoms and findings that would allow for application of the rating criteria for the Veteran's back disability under Diagnostic Code (DC) 5237, and the associated disabilities of bladder dysfunction DC 7542, bowel dysfunction DC 7332, right lower extremity disability DC 8626, and erectile dysfunction DC 7522. 

2. A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

	(CONTINUED ON NEXT PAGE)













The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

